DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed in 12/22/2020.  Examiner acknowledge that claims 1-7 and 9 are amended.  Currently, claims 1-11 are pending.
The information disclosure statement (IDS) submitted on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Ex Parte Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claim(s):
Claims 1-8 and 11 are objected to because of the following informalities:  
Claim 1 ln2, “a second circuit boards” should be --a second circuit board-- for proper grammar.
Claim 1 ln4, “a third electrical terminals” should be --a third electrical terminal-- for proper grammar.
Claim 1 ln5, “third electrical terminals” should be --third electrical terminal-- for proper grammar.
Claim 1 ln5, “the other circuit board” should be --said each circuit board-- to reference the same limitation in line 2.

Claim 1 ln6, “the first electrical terminals” lack antecedent basis.
Claim 1 ln7, “the first and the second circuit boards” should be --the first and the second circuit board-- for proper grammar
Claim 1 ln8, “the second circuit boards” should be --the second circuit board-- for proper grammar.
Claim 1 ln8, “the two third terminals” lack antecedent basis.
Claim 1 ln9, “the portions” lack antecedent basis.
Claim 1 ln10, “the second circuit boards” should be --the second circuit board-- for proper grammar.
Claim 1 ln11, “the the other circuit board” should be --said each circuit board-- to reference the limitation in line 2.
Claim1 ln13, “the second circuit boards” should be --the second circuit board-- for proper grammar.
Claim 1 ln15, “the circuit board” should be --said each circuit board-- to reference the limitation in line 2.
Claim 1 ln17, “said LED” should be --said at least one LED-- to reference the limitation in line 17.
Claim 1 ln18, “said LED” should be --said at least one LED-- to reference the limitation in line 17.
Claim 1 ln20, “the same forward direction” lacks antecedent basis.
Claim 2 ln3, “the LED” should be --the at least one LED-- to reference the limitation in claim 1.

Claim 2 ln7, “the LED” should be --the at least one LED-- to reference the limitation in claim 1.
Claim 3 ln3, “the LED” should be --the at least one LED-- to reference the limitation in claim 1.
Claim 3 ln3, “the first board” should be --the first circuit board-- to reference the limitation in claim 1.
Claim 3 ln4, “a forward direction” should be --the forward direction-- to reference the limitation in claim 1.
Claim 3 ln5, “the LED” should be --the at least one LED-- to reference the limitation in claim 1.
Claim 3 ln5, “the second board” should be --the second circuit board-- to reference the limitation in claim 1.
Claim 3 ln5, “a forward direction” should be --the forward direction-- to reference the limitation in claim 1.
Claim 3 ln7, “the first electrical terminals” lack antecedent basis.
Claim 3 ln8, “the second electrical terminals” lack antecedent basis.
Claim 3 ln9, “a third interconnection” should be --the third interconnection-- to reference the limitation in claim 1.
Claim 3 ln11, “the LED” should be --the at least one LED-- to reference the limitation in claim 1.
Claim 3 ln11, “the third connection” lacks antecedent basis

Claim 4 ln4, “an overvoltage” should be --the overvoltage-- to reference the limitation in claim 2.
Claim 4 ln5, “the first and second terminals” lack antecedent basis.
Claim 5 ln6, “the first and second terminals” lack antecedent basis.
Claim 5 ln9, “an AC power supply” should be --the AC power supply-- to reference the limitation in line 3.
Claim 5 ln13, “the first and second terminals” lack antecedent basis.
Claim 6 ln4, “the positive and negative lines” lack antecedent basis.
Claim 6 ln4, “an overvoltage” should be --the overvoltage-- to reference the limitation in claim 2.
Claim 6 ln5, “the third electrical terminals” lack antecedent basis.
Claim 6 ln6, “the second electrical terminals” lack antecedent basis.
Claim 6 ln10, “the positive and negative lines” lack antecedent basis.
Claim 6 ln10, “an overvoltage” should be --the overvoltage-- to reference the limitation in claim 2.
Claim 6 ln11, “the third electrical terminals” lack antecedent basis.
Claim 6 ln6, “the first electrical terminals” lack antecedent basis.
Claim 7 ln3, “the second interconnections” lack antecedent basis.
Claim 7 ln5, “the first interconnections” lack antecedent basis.
Claim 8 ln5, “a thyristor surge suppressors” lack antecedent basis.
Claim 8 ln6, “said first terminals” lack antecedent basis.
Claim 8 ln6, “said second terminals” lack antecedent basis.

Claim 11 ln2, “the longitudinal direction” lacks antecedent basis.
Claim 11 ln4, “the first terminals and the second terminals” lack antecedent basis.
Claim 11 ln5, “the lamp” should be --the tubular LED lamp-- to reference the limitation in claim 10.
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-11 would be allowable if corrected to overcome the objection set forth above.
Prior art of record fails to disclose or fairly suggest the following limitations:
“…characterized in that the portion of the circuit comprising at least one LED, and said at least one LED on the first circuit board and said LED on the second circuit board are series connected, via the third interconnection, and in the same forward direction from the first interconnection to the second interconnection.” in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-11 would be allowable as being dependent on claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844